DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 5/16/2022 have been considered but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “a first electrode of the first electrodes” at lines 5-6.  The recitation “a first electrode” is the same term used for “first electrodes” established in claim 1.  The terms are identical and alternate terms could be used for clarity, such as “a first light emitting element electrode” to signify this element is the one out of the plurality of first electrodes.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung et al. (US PGPub 2018/0175125; hereinafter “Chung”).
Re claim 21: Chung teaches (e.g. figs. 1A, 1B, 3, and 5) a display device (300) comprising: a display panel (display panel 320; e.g. paragraph 38) having a plurality of pixel areas (displays are provided with pixel areas as shown in fig. 3 in an array to display an image; hereinafter “PA”) including a first pixel area (pixel of display panel 320 over a first pixel as shown in fig. 3; hereinafter “1P”), a second pixel area (pixel of display panel 320 over a second pixel which is to the right of the pixel as shown in fig. 3; hereinafter “2P”) and a third pixel area (pixel of display panel 320 over a second pixel which is to the left of the pixel as shown in fig. 3; hereinafter “3P”), each of the plurality of pixel areas having a pixel that includes a first electrode (1231), a light emitting layer (1232) disposed on the first electrode (1231) and a second electrode (1233) disposed on the light emitting layer (1232); a detection unit (sensor 110 such as CCD, CMOS or other imaging device provided with pixel elements at sensing areas R; e.g. paragraph 21) disposed under the display panel (320), the detection unit (110) having a sensor (R) that includes a detection element (R can be a CMOS sensor), wherein the detection unit (110) forms a detection area (area of 110) overlapping the detection element (110); an optical pattern layer (reflector layer 326; e.g. paragraph 38) disposed on the sensor (R) and including a plurality of transmission portions (holes 326A as shown as O in fig. 1B; e.g. paragraph 38) and a light blocking portion (326) adjacent to the plurality of transmission portions (326A); wherein the detection area (area of 110) overlaps the plurality of transmission portions (326A) and a portion of each of the first pixel area (1P), second pixel area (2P) and third pixel area (3P); wherein the first electrodes (1231) of the first pixel area (1P), second pixel area (2P) and third pixel area (3P) overlap the plurality of transmission portions (326A); and wherein an area of each of the first to third pixel areas (1P, 2P, 3P) is less than an area of the detection area (area of 110); and wherein a number of transmission portions (326A) overlapping the first electrodes (1231) of the first pixel area (1P), second pixel area (2P) and third pixel area (3P), respectively, is less than a number of transmission portions (326A) overlapping the detection area (area of 110).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US PGPub 2018/0175125; hereinafter “Chung”) in view of Takahashi (US PGPub 2014/0327799).
Re claim 1: Chung teaches (e.g. figs. 1A, 1B, 3, 5) a display device comprising: a sensor (sensor 110 such as CCD, CMOS or other imaging device provided with pixel elements at sensing areas R; e.g. paragraph 21); an optical pattern layer (reflector layer 326; e.g. paragraph 38) disposed on the sensor (110) and including a plurality of transmission portions (holes 326A as shown as O in fig. 1B; e.g. paragraph 38) and a light blocking portion (326 made from reflective material; e.g. paragraph 38); and a display panel (display panel 320; e.g. paragraph 38) disposed on the optical pattern layer (326) and including first electrodes (anodes 1231; e.g. paragraph 24) disposed in a plurality of pixel areas (each anode 1231 is provided for the each pixel area such as at opening A; e.g. paragraphs 22, 25), respectively, wherein the first electrodes (1231) overlap the plurality of transmission portions (326A).
Although Chung teaches the sensor can be a CCD, CMOS or other imaging device Chung is silent as to explicitly teaching the sensor including a detection electrode.
Takahashi teaches the an alternate configuration showing a detection electrode as can be seen in fig. 2, which shows upper transparent electrode 39 and ohmic layer 38 connecting to the photoelectric conversion section 22 which comprises N- and P-type semiconductor layers 36 and 37, respectively.  It is described as these devices being used for a fingerprint detection sensor as paragraph 351.
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the details of photoelectric conversion section provided with a detection electrode as taught by Takahashi in the device of Chao in order to have the predictable result of using the necessary electrodes structure which would allow for the charge collected from the light sensor to be utilized for conveying information used in the fingerprint detection.
Re claim 2: Chung in view of Takahashi teaches the display device of claim 1, wherein a height (height of 326; hereinafter “H”) of the light blocking portion (326 of Chung) is larger (at nearly orthogonal angles such as 85 degrees, 1/tan(85) would be approximately 0.0877, therefore the height of 326 is greater than the W x 0.0877; it appears the height of 326 is approximately W x 0.5) than or equal to 1/tan(AG) times of a width (W as shown in fig. 1B of Chung) of each of the plurality of transmission portions (326A, O of Chung) and less than or equal to five times (as can be seen in fig. 2, the height of 326 is approximately W x 0.5) the width (W as shown in fig. 1B of Chung) of each of the plurality of transmission portions (326A, O of Chung), wherein AG is an incidence angle of light on the optical pattern layer (326 of Chung).
Re claim 3: Chung in view of Takahashi teaches the display device of claim 1, wherein the optical pattern layer (326 of Chung) further comprises a transmission layer (1341 of Chung) disposed between the plurality of transmission portions (326A of Chung) and the sensor (110 of Chung) and between the light blocking portion (326 of Chung) and the sensor (110 of Chung) in a thickness direction of the display device (300 of Chung).
Re claim 4: Chung in view of Takahashi teaches the display device of claim 3, wherein the transmission layer (326A of Chung) comprises a same material (transparent substrate may be a glass, plastic, or photoresist; e.g. paragraph 30 of Chung) as a material of the plurality of transmission portions (326A of Chung).
Re claim 5: Chung in view of Takahashi teaches the display device of claim 1, wherein an angle between a bottom surface (bottom of 326 of Chung) of the light blocking portion (326 of Chung) and a side surface (side surface of opening O in 326 of Chung) of the light blocking portion (326 of Chung) is in a range of 85 degrees - 90 degrees or 90 degrees -95 degrees (opening 326 of Chung has vertical sidewalls).
Re claim 7: Chung in view of Takahashi teaches the display device of claim 1, wherein the plurality of transmission portions (326A of Chung) include first transmission portions (326A of Chung for a first pixel; hereinafter “1TP”) comprising a first transmission arrangement (326A is arranged in the center of the pixel of 1TP; hereinafter “1TA”) and second transmission portions (326 of Chung for a second pixel adjacent in the x-direction of fig. 1B; hereinafter “2TP”) comprising a second transmission arrangement (326A is arranged in the center of the pixel of 2TP; hereinafter “2TA”), wherein the first transmission portions (1TP) and the second transmission portions (2TP) are arranged along a first direction (X-direction), respectively, wherein the first transmission arrangement (1TA) and the second transmission arrangement (2TA) are alternately arranged along a second direction (alternately arranged in the y-direction of fig. 1B) that intersects the first direction (x-direction), wherein centers of the first transmission portions (1TP) do not overlap centers of the second transmission portions (2TP) in the second direction (y-direction).
Re claim 8: Chung in view of Takahashi teaches the display device of claim 1, wherein the plurality of transmission portions (326A of Chung) comprise a central transmission portion (326A as shown in fig. 1B) and six peripheral transmission portions (326A of six of the eight adjacent pixels, each of which have an opening 326A) adjacent to the central transmission portion (326A as shown in fig. 1B) and spaced at a same pitch from the central transmission portion (326A as shown in fig. 1B).
Re claim 11: Chung in view of Takahashi teaches the display device of claim 1, wherein the detection electrode (39 of Takahashi) overlaps X transmission portions among the plurality of transmission portions (326A of Chung) on a plane, wherein X is a positive integer (39 of Takahashi extends along all the photosensitive pixels, therefore would overlap all the 326A of Chung).
Re claim 12: Chung teaches the display device wherein the display panel comprises: a base layer (bottom-most layer of 121; hereinafter “BL”); a circuit layer (upper layers of 121; hereinafter “CL”) disposed on the base layer (BL) and including a pixel circuit (active device AD; e.g. paragraph 24); and a light emitting element layer (123) disposed on the circuit layer (CL), and including a first electrode (1231) of the first electrodes (1231), a light emitting layer (light emitting layer 1232; e.g. paragraph 24) disposed on the first electrode (1231), and a second electrode (1233) disposed on the light emitting layer (1232) and overlapping the plurality of first electrodes (1231), wherein the first electrode (1231) and the second electrode (1233) have transparency (light emitted from 1232 is displayed; 1231 has transparency in as much transparency as electrode 420-E1 made of opaque conductive material of the instant application has), and the first electrode (1231) overlaps Y transmission portions (326A) among the plurality of transmission portions (326A), wherein Y is a positive integer.
Re claim 13: Chung in view of Takahashi teaches a number of transmission portions (326A of Chung) overlapping the detection electrode (39 of Takahashi) among the plurality of transmission portions (326A of Chung) is greater than a number of transmission portions (326A of Chung) overlapping the first electrode (1231 of Chung) among the plurality of transmission portions (326A of Chung).
Re claim 14: Chung in view of Takahashi teaches the display device of claim 1, further comprising an infrared filter (bandpass filter layer 520 can be designed to pass specific wavelengths such as infrared; e.g. paragraph 44 of Chung) disposed between the display panel (300 of Chung) and the optical pattern layer (134 of Chung) in a thickness direction of the display device.
Re claim 15: Chung in view of Takahashi teaches a display device of claim 1, wherein: an active area for displaying an image and a peripheral area surrounding the active area are defined in the display panel (300 of Chung is known to have central display regions and peripheral non-display regions surrounding the central display regions); a detection area (region finger print is detected as shown in fig. 1A of Chung) for detecting biometric information is defined in the sensor (110 of Chung); and the detection area (110 of Chung) overlaps an entire portion of the active area (123 of Chung).

Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Takahashi and Li (US PGPub 2020/0403168).
Re claim 16: Chung teaches (e.g. figs. 1A, 1B, 3, and 5) a display device (300) comprising: a detection unit (sensor 110 such as CCD, CMOS or other imaging device provided with pixel elements at sensing areas R; e.g. paragraph 21) having a sensor (R) that includes a detection electrode (although not drawn, light collection region R converts light into photogenerated charge carriers and would need to be connected to a detection electrode; hereinafter “DE”) and an optical pattern layer (reflector layer 326; e.g. paragraph 38) that is disposed on the sensor (110/R) and includes a plurality of transmission portions (326A, O) and a light blocking portion (326) adjacent to the plurality of transmission portions (326A); and a display panel (display panel 320; e.g. paragraph 38) disposed on the detection unit (110) and including a light emitting element layer (123) having a first electrode (1231), a light emitting layer (1232) disposed on the first electrode (1231), and a second electrode (1233) disposed on the light emitting layer (1232), and wherein the plurality of transmission portions (326A) do not overlap each other.
Although Chung teaches the sensor can be a CCD, CMOS or other imaging device Chung may be considered as being silent as to explicitly teaching the sensor including a detection electrode.
Further, it may be considered that Chung is silent as to explicitly teaching the detection electrode, and wherein each of the first electrode and the detection electrode overlaps at least two or more transmission portions among the plurality of transmission portions.
Takahashi teaches the an alternate configuration showing a detection electrode as can be seen in fig. 2, which shows upper transparent electrode 39 and ohmic layer 38 connecting to the photoelectric conversion section 22 which comprises N- and P-type semiconductor layers 36 and 37, respectively.  It is described as these devices being used for a fingerprint detection sensor as paragraph 351.
Li teaches (e.g. figs. 1 and 2) the display panel wherein each of the first electrode (1231 of Chung) and the detection electrode (39 of Takahashi) overlaps (R and 1231 of Chung overlap with transmission portions 326A of Chung) at least two or more transmission portions (Li teaches higher density of openings 11 would improve fingerprint identification performance; e.g. paragraph 75) among the plurality of transmission portions (326A of Chung).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the details of photoelectric conversion section provided with a detection electrode as taught by Takahashi and the details of the display panel as taught by Li in the device of Chung in order to have the predictable result of using the necessary electrodes structure which would allow for the charge collected from the light sensor to be utilized for conveying information used in the fingerprint detection and in order to improve fingerprint identification performance by increasing the number of transmission portions (see paragraph 75 of Li), respectively.
Re claim 17: Chung teaches the display device of claim 16, wherein a minimum distance between the detection electrode and the light blocking portion is in a range of 1 micrometer -5 micrometers (Chung teaches the transparent substrate thicknesses appropriate for collimating the light appropriately relative to the opening size W).
Re claim 18: Chung in view of Takahashi and Li teaches the display device of claim 16, wherein: the optical pattern layer (326 of Chung) further comprises a transmission layer (1341 of Chung) disposed between the plurality of transmission portions (326A of Chung) and the sensor (R of Chung) and between the light blocking portion (326 of Chung) and the sensor (R of Chung) in a thickness direction of the display device: and the transmission layer (1341 of Chung) comprises a same material (transparent substrate may be a glass, plastic, or photoresist; e.g. paragraph 30 of Chung) as a material of the plurality of transmission portions (326A of Chung).
Re claim 19: Chung in view of Takahashi teaches the display device of claim 16, wherein a height (height of 326; hereinafter “H”) of the light blocking portion (326 of Chung) is larger (at nearly orthogonal angles such as 85 degrees, 1/tan(85) would be approximately 0.0877, therefore the height of 326 is greater than the W x 0.0877; it appears the height of 326 is approximately W x 0.5) than or equal to 1/tan(AG) times of a width (W as shown in fig. 1B of Chung) of each of the plurality of transmission portions (326A, O of Chung) and less than or equal to five times (as can be seen in fig. 2, the height of 326 is approximately W x 0.5) the width (W as shown in fig. 1B of Chung) of each of the plurality of transmission portions (326A, O of Chung), wherein AG is an incidence angle of light on the optical pattern layer (326 of Chung), wherein an angle between a bottom surface (bottom surface 326 of Chung) of the light blocking portion (326 of Chung) and a side surface (side surface of opening O in 326 of Chung) of the light blocking portion (326 of Chung) is in a range of 85 degrees - 90 degrees or 90 degrees -95 degrees (opening O of Chung has vertical sidewalls).
Re claim 20: Chung in view of Takahashi and Li teaches the display device of claim 16, wherein the plurality of transmission portions (326 of Chung) comprise a central transmission portion (326A as shown in fig. 1B) and six peripheral transmission portions (326A of six of the eight adjacent pixels, each of which have an opening O) adjacent to the central transmission portion (326A as shown in fig. 1B) and spaced at a same pitch from the central transmission portion (326A as shown in fig. 1B).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629. The examiner can normally be reached M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822